COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF REINSTATEMENT

Appellate case name:        In the Interest of S.A.W.

Appellate case number:      01-22-00320-CV

Trial court case number: 2020-46728

Trial court:                507th District Court of Harris County

        The appellant’s brief was first due on June 21, 2022. When no brief had been filed by June
28, this Court issued a late brief notice instructing that, if appellant intended to file a brief in this
appeal, the appellant’s brief was due within 10 days of the notice. On the seventh day after the
notice, July 5, appellant’s appointed counsel, Julie A. Ketterman, filed a motion for a 30-day
extension of time, which this Court granted. Consequently, the deadline for the appellant’s brief
was extended to July 21. The July 21 deadline passed without appointed counsel filing a brief or
motion for extension of time. Without an appellant’s brief, this appeal risks dismissal for want of
prosecution. TEX. R. APP. P. 10.5(b)(1), 38.6(d), 38.8(a)(1), 42.
        On August 5, this Court abated the appeal for the trial court to determine whether new
appellate counsel should be appointed to represent appellant because current appointed counsel
has not filed the appellant’s brief. The supplemental clerk’s record containing the trial court’s order
on abatement was due August 22. No record was filed.
        Because this appeal is from a termination of parental rights, this Court is required to dispose
of the appeal on an accelerated basis. See TEX. ST. JUD. ADMIN. R. 6.2(a) (requiring disposition of
appeal within 180 days of notice of appeal, so far as reasonably possible). With this requirement
in mind, the Court orders the following:
        This appeal is reinstated, and the parties are ordered to jointly prepare a status update
informing the Court (1) whether the trial court held a hearing or issued an order and, (2) if so, the
result of that hearing and the trial court’s ruling. The parties’ status update is due in this Court
within 10 days of the date of this Order.
       If there was no hearing, the parties are ordered to (and shall include in their status update
confirmation that they have):
        •   inform(ed) the trial court coordinator of the August 5 abatement order and of this Order;
            and
        •   schedule(d) a hearing within 15 days of the date of this Order.
       Both parties are responsible for informing the trial court coordinator of this Court’s orders,
and their status report shall include the date of any newly scheduled hearing.
       The trial court clerk shall file a supplemental clerk’s record containing the trial
court’s order within 20 days of this Order. The court reporter shall also file a supplemental
reporter’s record within 20 days of this Order.
       It is so ORDERED.

Judge’s signature: /s Sarah Beth Landau
                    Acting individually       Acting for the Court


Date: September 8, 2022